                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF MARYLAND
                                       Southern Division


RHONDA L. WIMBISH,                                       *

        Plaintiff,                                       *
v.                                                                     Case No.: GJH-18-3558
                                                         *
FEDDER AND GARTEN,
                                                         *
        Defendant.
                                                         *
*       *        *        *        *        *        *        *        *        *       *        *        *

                                       MEMORANDUM OPINION

        In this pro se action filed on November 19, 2018, Plaintiff Rhonda L. Wimbish

(“Plaintiff”) alleges that more than a dozen parties unlawfully foreclosed on her home in

violation of the Fair Debt Collection Practices Act, 15 U.S.C. §§ 1692 et seq. (“FDCPA”), the

Truth in Lending Act, 15 U.S.C. § 1601 et seq. (“TILA”), the Real Estate Settlement Procedures

Act, 12 U.S.C. §§ 2601 et seq. (“RESPA”), and Maryland foreclosure law, Md. Code Ann., Real

Prop. § 7-105, as well as several federal criminal statutes. ECF No. 1. Despite multiple orders

from the Court, Plaintiff failed to properly serve any of the parties, and the Court accordingly

dismissed all defendants except Fedder and Garten (“Defendant”), which filed a Motion to

Dismiss the claims against it for failure to state a claim. ECF No. 13. 1 Plaintiff has not

responded to the Motion. No hearing is necessary. See Loc. Rule 105.6. (D. Md.). For the

following reasons, the Court will grant the Motion to Dismiss.


1
  Defendant filed its motion, even though it had not been properly served, before the Court issued its order
dismissing the other defendants. In the motion, Defendant does not raise the lack of proper service as a ground for
dismissal and explains that it chose to respond to the Complaint substantively despite the lack of service. ECF No.
13-1 at 1 n.1. The Court accordingly will consider Defendant’s arguments that the Amended Complaint fails to state
a claim. Cf. DeCosta v. U.S. Bancorp, No. DKC 10–0301, 2010 WL 3824224, at *2 (D. Md. Sept. 27, 2010)
(evaluating a defendant’s Rule 12(b)(6) motion to dismiss despite the defendant’s additional claim that it was not
properly served by the plaintiff).

                                                         1
I.     BACKGROUND

       Plaintiff’s Complaint, ECF No. 1, and an Amended Complaint that she filed on

December 4, 2018, ECF No. 3, are detailed in parts but still provide an incomplete picture of the

dispute at issue, which predates the present case. In support of its Motion to Dismiss, Defendant

has attached several exhibits that explain and contextualize the events referenced in the

Complaint and Amended Complaint. “Under limited circumstances, when resolving a Rule

12(b)(6) motion, a court may consider exhibits, without converting the motion to dismiss to one

for summary judgment.” Brennan v. Deluxe Corp., 361 F. Supp. 3d 494, 501 (D. Md. 2019)

(citing Goldfarb v. Mayor & City Council of Balt., 791 F.3d 500, 508 (4th Cir. 2015)).

       “In particular, a court may consider documents that are ‘explicitly incorporated into the

complaint by reference and those attached to the complaint as exhibits . . . .’” Id. (quoting Goines

v. Valley Cmty. Servs. Bd., 822 F.3d 159, 166 (4th Cir. 2016)). “A court may also take judicial

notice of matters of public record.” Id. (citing Philips v. Pitt Cty. Mem’l Hosp., 572 F.3d 176,

180 (4th Cir. 2009)). Judicially noticeable materials include the docket of a state court case, Bey

v. Shapiro Brown & Alt, LLP, 997 F. Supp. 2d 310, 316 n.4 (D. Md. 2014), filings that appear on

such a docket, Barilone v. Onewest Bank, FSB, No. ELH–13–00752, 2013 WL 6909423, at *2

(D. Md. Dec. 31, 2013), and filings in a county land records office, Ukaegbu v. Select Portfolio

Servicing, Inc., No. PWG-16-3415, 2017 2930465, at *5 (D. Md. July 7, 2017).

       The Court may “consider a document submitted by the movant that was not attached to or

expressly incorporated in a complaint, so long as the document was integral to the complaint and

there is no dispute about the document’s authenticity.” Goines, 822 F.3d at 166. “To be

‘integral,’ a document must be one ‘that by its very existence, and not the mere information it

contains, gives rise to the legal rights asserted.’” Brennan, 361 F. Supp. 3d at 502 (emphasis in



                                                 2
original) (quoting Chesapeake Bay Found., Inc. v. Severstal Sparrows Point, LLC, 794 F. Supp.

2d 602, 611 (D. Md. 2011)). With these principles in mind, the Court considers Defendant’s

exhibits either after taking judicial notice of them as matters of public record under Federal Rule

of Evidence 201(b)(2) or after determining that they are integral to Plaintiff’s Complaint and

Amended Complaint.

        Plaintiff was granted a deed to the real property at 3514 White Chapel Road in Baltimore,

Maryland on December 16, 2005. ECF No. 13-2 at 1.2 On the same day, she obtained a $135,200

loan from Countrywide Home Loans, Inc. (“Countrywide”), secured by a deed of trust with

regard to the property. ECF No. 13-3 at 1. On January 8, 2014, substitute trustees of the deed of

trust filed a foreclosure action against Plaintiff in the Circuit Court for Baltimore County. ECF

No. 13-4 at 1–3. In that proceeding, Plaintiff, through counsel, filed an Amended Motion to

Dismiss and Stay the Sale, supported by an affidavit by Plaintiff, alleging in part that the

signatures on the deed of trust and the note reflecting the terms of Plaintiff’s loan were forged.

See ECF No. 13-5 at 2. Plaintiff repeats that allegation of forgery in this action. ECF No. 3 ¶¶

14, 22, 31. Plaintiff also asserts that during this period, she attempted to modify her interest rate

and filed complaints with Maryland regulatory agencies. Id. ¶¶ 16, 18. On January 6, 2015, the

parties to the foreclosure action entered a joint stipulation of dismissal. ECF No. 13-4 at 7.

        The title insurer of Plaintiff’s deed of trust, First American Title Insurance Company,

then retained Defendant to represent Ditech Financial, LLC, then known as Green Tree

Servicing, LLC (“Green Tree”). ECF No. 3 ¶ 29; see also ECF No. 13-1 at 2, 4. Bank of

America, which had acquired Countrywide, had sold the rights to service Plaintiff’s mortgage to

Green Tree. ECF No. 3 ¶ 19. On January 12, 2015, Defendant filed suit on behalf of Green Tree


2
 Pin cites to documents filed on the Court’s electronic filing system (CM/ECF) refer to the page numbers generated
by that system.

                                                        3
in the Circuit Court for Baltimore City seeking a declaratory judgment that Plaintiff’s deed of

trust and accompanying note are valid and enforceable against Plaintiff because her signatures on

the documents are authentic. ECF No. 13-6 at 1, 3; ECF No. 13-7 ¶¶ 3, 19–21. In an amended

complaint that Defendant filed on July 29, 2015, Defendant asserted as additional counts several

alternative grounds for enforceability of the note, including ratification of any unauthorized

signature and the existence of an equitable mortgage. ECF No. 13-7 at 5–12.

       The court held a two-day trial. ECF No. 13-8 at 3. On May 13, 2016, Judge Audrey J.S.

Carrión announced findings of fact at a transcribed proceeding. Id. Judge Carrión specifically

found that “Ms. Wimbish’s testimony that her signature on the deed and note at issue here are

forgeries is not credible.” Id. at 5. Judge Carrión continued:

               I conclude and find that the signatures on the note and deed of trust at
               issue here are authentic and valid signatures of the Defendant, Ms. Rhonda
               Wimbish. I also determine and hold that both the note and the deed of trust
               are enforceable against the Defendant, Ms. Rhonda Wimbish. Therefore, I
               hereby declare that the note and deed of trust at issue here contain
               authentic and valid signatures of Ms. Rhonda Wimbish and that both, the
               note and the deed of trust, are enforceable against the Defendant, Ms.
               Wimbish, and the property at issue; 3514 White Chapel Road, Baltimore,
               Maryland 21215.

Id. at 5–6. In light of this decision as to Count I of the amended complaint, which sought such a

declaration, Judge Carrión denied all of the other counts. Id. at 6; ECF No. 3 ¶ 36. Judge Carrión

memorialized these findings in a written order. ECF No. 13-9. Plaintiff did not file an appeal of

the decision. ECF No. 13-6 at 11. On November 21, 2017, the substitute trustees of the deed of

trust filed a second foreclosure action. ECF No. 13-10 at 1–3. Plaintiff filed several motions to

stay or dismiss that proceeding, each of which was denied. See id. at 3–6. The most recent denial

was on February 22, 2019. Id. at 6. That order followed a ruling on November 15, 2018,

declaring that the substitute trustees “[m]ay [p]roceed with sale of [P]roperty at issue.” Id. at 5.



                                                  4
         Plaintiff filed this action four days later and named as defendants a variety of entities and

individuals, identifying only some of them in the body of the Complaint. ECF No. 3 ¶ 9. After

five days had elapsed, the Court issued an order to Plaintiff informing her that she bears the

responsibility for effecting service on the named defendants because she had paid the full filing

fee for the action. ECF No. 2 at 1. The order warned Plaintiff that she risked dismissal of the case

if she failed to effect service. Id. at 2. Rather than serve the defendants, Plaintiff filed her

Amended Complaint, adding First American Title Insurance Company and Fedder and Garten as

defendants. ECF No. 3. Plaintiff included summons forms for only the two new defendants and

three others, however; the Court issued summons as to those parties on December 28, 2018. ECF

No. 5; see ECF No. 17. On April 4, 2019, the Court issued to Plaintiff an Order to Show Cause

within 14 days why service of process had not been effectuated. ECF No. 12. The order again

warned Plaintiff that failure to show cause will result in dismissal of the Complaint. Id. Plaintiff

did not respond. See ECF No. 17.

         On April 11, 2019, Defendant Fedder and Garten filed the pending Motion to Dismiss the

claims against it. ECF No. 13.3 Pursuant to procedure for pro se parties, the Court mailed a letter

to Plaintiff notifying her of the dispositive motion the following day. ECF No. 15. On April 23,

2019, pursuant to the Order to Show Cause, the Court entered an order dismissing all defendants

without prejudice with the exception of Fedder and Garten. ECF No. 17 at 2. Plaintiff has not

responded to Defendant’s Motion to Dismiss the Amended Complaint.

II.      STANDARD OF REVIEW

         To state a claim that survives a Rule 12(b)(6) motion, “a complaint must contain

sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’”


3
 Defendant informs the Court that Plaintiff had attempted to serve it by mailing a copy of the complaint to
Defendant with a blank sheet on which was written “THIS IS A SUMMONS”. ECF No. 13-1 at 1 n.1.

                                                         5
Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007)). The “mere recital of elements of a cause of action, supported only by conclusory

statements, is not sufficient to survive a motion made pursuant to Rule 12(b)(6).” Walters v.

McMahen, 684 F.3d 435, 439 (4th Cir. 2012). To determine whether a claim has crossed “the

line from conceivable to plausible,” the Court must employ a “context-specific” inquiry, drawing

on the court’s “experience and common sense.” Iqbal, 556 U.S. at 679–80 (quoting Twombly,

550 U.S. at 570). When performing this inquiry, the Court accepts “all well-pled facts as true and

construes these facts in the light most favorable to the plaintiff in weighing the legal sufficiency

of the complaint.” Nemet Chevrolet, Ltd. v. Consumeraffairs.com, Inc., 591 F.3d 250, 255 (4th

Cir. 2009). The Court need not, however, accept unsupported legal conclusions, Revene v.

Charles Cnty. Comm’rs, 882 F.2d 870, 873 (4th Cir. 1989), nor must it agree with legal

conclusions couched as factual allegations, Iqbal, 556 U.S. at 678, or conclusory factual

allegations devoid of any reference to actual events, United Black Firefighters of Norfolk v.

Hirst, 604 F.2d 844, 847 (4th Cir. 1979); see also Francis v. Giacomelli, 588 F.3d 186, 193 (4th

Cir. 2009).

       “A plaintiff filing pro se is held to a ‘less stringent standard[]’ than is a lawyer, and the

Court must construe pro se claims liberally.’” Parker v. Am. Brokers Conduit, 179 F. Supp. 3d

509, 515 (D. Md. 2016) (quoting Erickson v. Pardus, 551 U.S. 89, 94 (2007)). “However, even a

pro se complaint must meet a minimum threshold of plausibility.” Id. (citing Letke v. Wells

Fargo Home Mortg., Inc., Civil Action No. RDB–12–3799, 2013 WL 6207836, at *2 (D. Md.

Nov. 27, 2013)).




                                                  6
III.    DISCUSSION

        Defendant makes two primary arguments in support of its Motion to Dismiss: that the

Amended Complaint lacks any allegations that Defendant engaged in actions violating the

statutes referenced; and that even if it did, Plaintiff has failed to state a claim with regard to any

of those statutes. ECF No. 13-1 at 7. Defendant also argues that any further amendments to the

pleadings would be futile. Id. Though Defendant’s first argument reads the Amended Complaint

too narrowly, the Court agrees that Plaintiff has failed to state a claim and that dismissal with

prejudice is appropriate.

        As Defendant correctly observes, Defendant is mentioned by name in only one paragraph

of the Amended Complaint, which reads in full as follows: “Feddar [sic] and Garten was the new

law firm hired by First American Title to represent Green tree/Ditech [sic]. Plaintiff had obtained

an owner’s title policy at closing on December 5, [2005].” ECF No. 3 ¶ 29. Defendant is not

included in Plaintiff’s list of parties. ECF No. 3 ¶ 9. The Amended Complaint does allege, albeit

indirectly, that Defendant was involved in unlawful or wrongful conduct. Specifically, the

Amended Complaint asserts that in litigating the declaratory judgment action before Judge

Carrión, “Defendant entered several different versions of the December 5, 2005 closing

statement. Defendants attempt to cover up the fraudulent second mortgage and the difference in

the mortgage amount violating Real Estate Settlement Act 12 U.S.C. 2601 et seq.” Id. ¶ 32.

Plaintiff also alleges that signatures she provided to her counsel in the initial foreclosure

proceeding “were given to the Defendant and were used to replace the forged signatures. The

forged signatures remained in Baltimore City Land Records.” Id. ¶ 31. Finally, the Complaint

claims that “[i]n the closing argument” at the trial before Judge Carrión, “Defendants admitted

that Innovative Title which is an agent of First American Title forged the Plaintiff’s name



                                                   7
pursuant FDCPA [sic].” Id. ¶ 37. The Amended Complaint uses “Defendant” and “Defendants”

imprecisely and without specifying which of the sixteen named parties Plaintiff refers to, but

because Fedder and Garten was counsel to the plaintiffs in the declaratory judgment action, the

Court reads the references in these paragraphs as intending to make allegations against it.

        Additionally, although they consist simply of citations to statutes without further

elaboration, each of the counts in the Amended Complaint, id. ¶¶ 42–47, could be read to make

allegations against Defendant, and it appears that Defendant so read them because Defendant has

addressed each count in its Motion. The Court will assess Defendant’s arguments as to each

count, but first pauses to consider Defendant’s additional argument that any claims premised on

the contention that Plaintiff’s signature was forged on the deed of trust or note are precluded by

collateral estoppel. ECF No. 13-1 at 7–8. “Collateral estoppel bars relitigation of an issue or fact

if (1) the issue or fact is identical to the one previously litigated; (2) the issue or fact was actually

resolved in the prior proceeding; (3) the issue or fact was critical and necessary to the judgment

in the prior proceeding; (4) the judgment in the prior proceeding is final and valid; and (5) the

party to be foreclosed by the prior resolution of the issue or fact had a full and fair opportunity to

litigate the issue or fact in the prior proceeding.” Intellectual Ventures I LLC v. Capital One Fin.

Corp., 280 F. Supp. 3d 691, 716 (D. Md. 2017) (quoting In re Microsoft Corp. Antitrust Litig.,

355 F.3d 322, 326 (4th Cir. 2004)). The doctrine is an affirmative defense that may be raised in a

motion to dismiss if it “clearly appears on the face of the complaint.” Ashe v. PNC Fin. Servs.

Grp., 165 F. Supp. 3d 357, 360 (D. Md. 2015) (quoting Kalos v. Centennial Sur. Assocs., No.

CCB–12–1532, 2012 WL 6210117, at *2 (D. Md. Dec. 12, 2012)).

        Here, it is clear from the face of the pleadings that collateral estoppel bars Plaintiff from

relitigating the issue of the authenticity of her signatures on the deed of trust and note because



                                                    8
the Circuit Court for Baltimore County has found that the signatures are indeed hers. ECF No.

13-8 at 5–6; ECF No. 13-9 at 1. As Judge Carrión’s ruling in that case makes plain, the issue was

identical and actually resolved in that proceeding and it was critical and necessary to the

judgment. See ECF No. 13-8 at 5–6; ECF No. 13-9 at 1. In fact, it was the core issue in dispute,

and its resolution against Plaintiff disposed of the case. See ECF No. 13-8 at 5–6; ECF No. 13-9

at 1. Further, the Amended Complaint does not allege that Plaintiff lacked a full and fair

opportunity to litigate the issue in the proceeding before Judge Carrión. While Plaintiff asserts

that Defendant made misrepresentations to the court in that case, see ECF No. 3 ¶¶ 31–32, she

does not allege that she was denied an opportunity to respond and contest them. Accordingly, she

is precluded from reasserting the forged signatures argument here.

       Even if Plaintiff’s claims about the prior proceeding could be read to argue that she was

denied an adequate opportunity to litigate the issue, preventing collateral estoppel from applying,

the Amended Complaint must nonetheless be dismissed because it fails to state any claims

against Defendant. First, to succeed on her claim under the FDCPA, Plaintiff “must demonstrate

that ‘(1) the plaintiff has been the object of collection activity arising from consumer debt, (2)

the defendant is a debt collector as defined by the FDCPA, and (3) the defendant has engaged in

an act or omission prohibited by the FDCPA.’” Long v. Pendrick Capital Partners II, LLC, 374

F. Supp. 3d 515, 531 (D. Md. 2019) (quoting Stewart v. Bierman, 859 F. Supp. 2d 754, 759–60

(D. Md. 2012)). Contrary to Defendant’s claim that its representation of Green Tree Servicing,

LLC cannot give rise to FDCPA liability, an attorney hired to bring litigation for the purpose of

debt collection may be considered a “debt collector” under the FDCPA’s definitions provision,

15 U.S.C. § 1692a(6). Sayyed v. Wolpoff & Abramson, 485 F.3d 226, 229–30 (4th Cir. 2007).




                                                  9
           Of the Amended Complaint’s allegations that can be read as addressing Defendant’s

conduct, however, none give rise to a plausible claim of liability under the FDCPA.4 Plaintiff

does not specify which of the many provisions of the FDCPA Defendant allegedly violated, nor

is one apparent to the Court. District courts “cannot be expected to construct full blown claims

from sentence fragments.” Hopkins v. Green Tree Servicing, LLC, No. PWG–13–1549, 2013 WL

5888086, at *2 (D. Md. Oct. 30, 2013) (quoting Beaudette v. City of Hampton, 775 F.2d 1274,

1279 (4th Cir. 1985)). In any event, even if a violation could be discerned in the conduct alleged,

the FDCPA’s one-year statute of limitations bars Plaintiff’s claim. See 15 U.S.C. § 1692k(d). An

FDCPA claim “accrues at the time of the violation or when the plaintiff should have known of

the violation.” Stewart, 859 F. Supp. 2d at 760. Defendant’s involvement in the case spanned

only the pendency of the declaratory judgment action, which Defendant filed on January 12,

2015 and in which Judge Carrión issued judgment on May 13, 2016. ECF No. 13-6 at 3, 11; ECF

No. 13-9 at 1. Plaintiff’s FDCPA claim is therefore time-barred.

           Plaintiff’s second claim asserts a violation of 15 U.S.C. § 1641(g). See ECF No. 3 ¶ 4; id.

at 9. Under that provision, “parties assuming home loans, and thereby becoming new creditors,

must disclose the assignment to the borrower in writing by a certain date.” Barr v. Flagstar

Bank, F.S.B., No. RDB–13–2654, 2014 WL 4660799, at *2 (D. Md. Sept. 17, 2014). “The

disclosure requirement of § 1641(g) applies when the new creditor acquires (via transfer, sale,

assignment, or other means) the borrower’s ‘mortgage loan’ or ‘debt.’” Id. at *3 (quoting 15

U.S.C. § 1641(g)). As Defendant correctly argues here, it has no duties under that provision

because it had no involvement in the assumption of Plaintiff’s loan, nor does Plaintiff assert that

it did. ECF No. 13-1 at 9. Plaintiff claims only that Defendant was “hired by First American Title



4
    Plaintiff’s allegations about an admitted forgery by a title company do not implicate Defendant. ECF No. ¶ 37.

                                                           10
to represent Green tree/Ditech [sic].” ECF No. 3 ¶ 29. Even if Defendant’s representation of that

entity could somehow give rise to liability, however, TILA also has a one-year statute of

limitations that bars Plaintiff’s claim. 15 U.S.C. § 1640(e); see Strickland-Lucas v. Citibank,

N.A., 256 F. Supp. 3d 616, 626–27 (D. Md. 2017).

        Plaintiff’s third claim asserts a violation of RESPA. ECF No. 3 ¶¶ 4, 44. Unlike

Plaintiff’s other claims thus far, Plaintiff specifically identifies the statute in a factual allegation,

asserting that “Defendant entered several different versions of the December 5, 2005 closing

statement. Defendants attempt to cover up the fraudulent second mortgage and the difference in

the mortgage amount violating Real Estate Settlement Act 12 U.S.C. 2601 et seq.” Id. ¶ 32. As

with the FDCPA claim, however, Plaintiff does not allege which provision of the Act Defendant

has violated, and the language of the allegation is essentially incoherent. Further, the function of

RESPA is to “mandate[] good faith estimates and disclosure of settlement terms and interest

rates from lenders in order to allow consumers to evaluate whether they can afford all aspects of

their loan.” Minson v. CitiMortgage, Inc., No. DKC 12–2233, 2013 WL 2383658, at *3 (D. Md.

May 29, 2013) (quoting Fedewa v. J.P. Morgan Chase Bank, Nat’l Ass’n, 921 F. Supp. 2d 504,

510 (E.D. Va. 2013)). As Defendant again maintains, it was not involved in the settlement of

Plaintiff’s loan in 2005 or in providing any settlement services, nor does Plaintiff assert that it

was. ECF No. 13-1 at 10. Plaintiff therefore fails to state a claim under RESPA against

Defendant.

        Plaintiff next asserts a claim under a provision of the Maryland Real Property Code, Md.

Code. Ann., Real Prop. § 7-105. ECF No. 3 ¶ 45. That provision does not create a cause of

action, but rather provides that a mortgage or deed of trust may authorize the sale of property on

default if the instrument so provides, and states that a ratified sale made pursuant to that rule or



                                                   11
under certain other provisions has the same effect as non-foreclosure real property transfers. Md.

Code. Ann., Real Prop. §§ 7-105(b)(1), (c). Plaintiff also cites § 7-105.1 of the Code in other

sections of the Amended Complaint. ECF No. 3 ¶¶ 38–39. That provision and a companion

provision codified at § 7-105.4 “regulate the notices to be given and procedures to be followed in

the state foreclosure process.” Stewart, 859 F. Supp. 2d at 766. Plaintiff specifically alleges that

after she requested a mediation “with Defendant which occurred May 5, 2018,” “Defendant

breached the mediation agreement by not responding to any contact from the Plaintiff attempting

to make payments arrangements [sic] for the debt.” ECF No. 3 ¶ 38. Plaintiff claims that this

breach violated “§ 7-105.1(4)(j).” Id. No such provision exists, nor does a section 7-105.1(j)(4),

and the Court is unable to determine what section Plaintiff intended to cite. Additionally,

“Defendant” in this allegation does not appear to refer to Defendant here. Fedder and Garten’s

involvement in Plaintiff’s foreclosure ended with the declaratory judgment action in 2016; in the

subsequent foreclosure action, initiated on November 21, 2017, the substitute trustees were

represented by attorneys from BWW Law Group, LLC, which was also named in this action but

was dismissed after Plaintiff failed to serve it with process. See ECF No. 13-10 at 1; ECF No. 17;

ECF No. 13-1 at 11.

       Finally, even if Defendant had been involved with that foreclosure action, Plaintiff lacks

a claim under these provisions. The causes of action under § 7-105.1 and § 7-105.4, both of

which have three-year statutes of limitation, Md. Code. Ann., Real Prop. §§ 7-105.1(q), 7-

105.4(e), “accrue[] after the foreclosure is complete and went unchallenged by the borrower.”

Willis v. Green Tree Servicing, LLC, No. WMN–14–3748, 2015 WL 1137681, at *8 (D. Md.

Mar. 12, 2015). “[W]hen the mortgagor appears and raises objections to the initial foreclosure

action, he loses the opportunity to later collaterally attack the resulting judgment.” Jones v.



                                                 12
HSBC Bank USA, N.A., 444 F. App’x 640, 645 (4th Cir. 2011) (citing Fairfax Sav., F.S.B. v. Kris

Jen Ltd. P’Ship, 655 A.2d 1265, 1272 (Md. 1995)). “In other words, the mortgagor is entitled to

litigate his objections only once: he may defend against the original foreclosure action directly,

or he may bring a separate, offensive suit within three years of the sale; he may not do both.” Id.

Therefore, because she appeared in the original foreclosure actions, Plaintiff lacks a cause of

action under this section. See Willis, 2015 WL 1137681, at *8.

       Plaintiff’s remaining claims assert violations of federal criminal statutes. ECF No. 3 at 9–

10. Count V asserts a violation of 8 U.S.C. § 1324c. That statute “makes it a crime to counterfeit

federal immigration documents or to use such documents in an effort to satisfy immigration

requirements,” among related prohibitions, and plainly has no relevance here. United States v.

South Carolina, 720 F.3d 518, 532 (4th Cir. 2013). Count VI cites several statutes in Title 18 of

the U.S. Code that also do not create a private right of action. These include 18 U.S.C. § 1001,

which “criminalizes false statements and similar misconduct occurring ‘in any manner within the

jurisdiction of any department or agency of the United States.’” Mackall v. U.S. Dep’t of Def.,

No. RDB-17-0774, 2017 WL 5564665, at *6 (D. Md. Nov. 20, 2017) (quoting 18 U.S.C. §

1001). “It does not, however, create a private cause of action.” Id. (citing Fed. Sav. & Loan Ins.

Corp. v. Reeves, 815 F.2d 130, 137–38 (4th Cir. 1987)). Nor do three other statutes Plaintiff

cites: 18 U.S.C. § 1341, see Felder v. Buonassissi, Henning & Lash, PC, No. PJM 13–1741,

2014 WL 1819028, at *3 (D. Md. May 6, 2014); 18 U.S.C. § 1346, see Smith v. Spears, No.

2:17-3384-PMD-BM, 2018 WL 4523201, at *4 (D.S.C. Feb. 8, 2018); Kinney v. U.S. Dep’t of

Justice, No. 1:09-cv-806, 2009 WL 10702566, at *2 (E.D. Va. Oct. 2, 2009); and 18 U.S.C. §

666, see Dixon v. Washington, No. 18-2838, 2018 WL 5046033, at *3 (E.D. Pa. Oct. 17, 2018);




                                                13
Crooked Creek Props., Inc. v. Ensley, No. 2:08-CV-1002-WKW[WO], 2009 WL 3644835, at *6

& n.15. Accordingly, Plaintiff’s claims under these statutes cannot proceed.

       Plaintiff finally cites 18 U.S.C. § 1961 et seq., the federal Racketeer Influenced and

Corrupt Organizations Act (“RICO”). “To sustain a civil RICO claim, [a plaintiff] must allege a

pattern of racketeering activity or the collection of an unlawful debt.” Maryland v. Territory of

Maryland, No. PX 16-3426, 2017 WL 1807157, at *4 (D. Md. May 5, 2017). “‘[A] pattern of

racketeering activity[]’ constitutes at least two enumerated predicate acts of criminal conduct set

forth in § 1961(1).” Id. (quoting 18 U.S.C. § 1962(a)). § 1961(1) includes a set of general

criminal offenses chargeable as felonies under state law, none of which are alleged here, as well

as an extensive list of sections of Title 18 of the U.S. Code. 18 U.S.C. § 1961(1)(A), (B).

Plaintiff here only asserts a violation of one of the listed offenses, 18 U.S.C. § 1341, and

therefore falls short of the requirement of two predicate acts.

       To proceed with a RICO claim, Plaintiff must therefore allege “the collection of an

unlawful debt.” “However, section 1961(6) makes plain that the claimed ‘unlawful debt’ must be

‘(A) . . . unenforceable under State or Federal law in whole or in part as to the principal or

interest because of the laws relating to usury, and (B) which was incurred in connection with . . .

the business of lending money or a thing of value at a rate usurious under State or Federal law,

where the usurious rate is at least twice the enforceable rate.’” Territory of Maryland, 2017 WL

1807157, at *5 (quoting 18 U.S.C. § 1961(6)). Although “a single act of collection” may serve as

a predicate for RICO liability, Proctor v. Metro. Money Store Corp., 645 F. Supp. 2d 464, 481

(D. Md. 2009), such a claim requires, inter alia, that the defendant have maintained a “RICO

enterprise,” that “defendants used, in the operation of the enterprise, income derived from the

collection of unlawful debt,” and that the “debt was incurred in connection with the business of



                                                 14
lending money at a usurious rate,” which “was at least twice the enforceable rate,” Day v. DB

Capital Grp., LLC, No. DKC 10–1658, 2011 WL 887554, at *13 (quoting Durante Bros. &

Sons, Inc. v. Flushing Nat’l Bank, 755 F.3d 239, 248 (2d Cir. 1985)).

       Here, the Amended Complaint lacks any allegations of an enterprise funded by income

from collection of unlawful debt, an essential component of RICO liability. See Grant v. Shapiro

& Burson, LLP, 871 F. Supp. 2d 462, 472–73 & n.15 (D. Md. 2012). Further, there appears to be

no basis for any allegation that the terms of Plaintiff’s loan were usurious and unenforceable.

Under Maryland law, a lender may charge any rate of interest for loans “secured by a first

mortgage or first deed of trust on any interest in residential real property,” “provided that the

borrower has signed a written agreement which sets out the rate and does not include a penalty

for prepayment or require prepayment of interest.” Pruitt v. Bank of Am., N.A., No. TDC-15-

1310, 2016 WL 337531, at *3 (quoting Md. Code, Com. Law § 12-103(b)(1)(ii)). In the first

foreclosure action on Plaintiff’s property, Plaintiff stated in a filing with the court that in 2011,

she was informed three times in writing that the terms of her loan were modified. ECF No. 13-5

at 5, 18. While she was unable to pay the $865.63 monthly payment directed in the first

modification, the $784.60 monthly payment required in the second modification “was feasible”

for her and she accordingly began to make payments. Id. at 6, 18–19. In a third modification, her

interest rate was reduced, although her payment increased slightly to $787.50, and she continued

to make payments. Id. at 6, 19.

       Given these representations, there appears to be no basis for plausible allegations that

Plaintiff’s loan involved a usurious rate under Maryland law or ran afoul of any relevant federal

laws. Further, that Judge Carrión in the declaratory judgment action found the note and deed of

trust enforceable, ECF No. 13-9 at 2, and that the court in the subsequent foreclosure action



                                                  15
authorized the substitute trustees to proceed with the sale of the property, ECF No. 13-10 at 5,

demonstrate the enforceability of Plaintiff’s loan agreements. In light of these considerations,

Plaintiff fails to state a claim for civil RICO liability.

        Having concluded that all of Plaintiff’s claims against Defendant must be dismissed, the

Court turns to Defendant’s claim that further amendment of the Amended Complaint would be

futile and therefore that the claims against Defendant should be dismissed with prejudice. A

district court may dismiss a complaint with prejudice when “it is clear that amendment would be

futile in light of the [complaint’s] fundamental deficiencies[.]” Cozzarelli v. Inspire Pharms.,

549 F.3d 618, 630 (4th Cir. 2008). The Court agrees that amendment of the complaint would be

futile with respect to all claims against Defendant. Plaintiff’s FDCPA and TILA claims are time-

barred; there is no indication that Defendant was involved in the settlement of Plaintiff’s original

loan in 2005, barring a RESPA claim; Plaintiff lacks a cause of action under Count IV because

she has appeared in her foreclosure proceedings; no private right of action exists under 8 U.S.C.

§ 1324c or 18 U.S.C. §§ 666, 1001, 1341, or 1346; and there is no basis for plausible allegations

that Defendant is liable under RICO. Accordingly, the claims against Defendant will be

dismissed with prejudice.

IV.     CONCLUSION

        For the foregoing reasons, Defendant’s Motion to Dismiss, ECF No. 13, is granted and

Plaintiff’s claims against Defendant are dismissed with prejudice. A separate Order shall issue.




Date: January 24 , 2020                                      __/s/________________________
                                                             GEORGE J. HAZEL
                                                             United States District Judge




                                                   16
